--------------------------------------------------------------------------------

Exhibit 10.2
 
NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
CANNLABS, INC.
 
COMMON STOCK PURCHASE WARRANT

    Warrant No. 2014-1  Dated:  June 11, 2014

 
CannLabs, Inc., a Nevada corporation (the “Company”), hereby certifies that, for
value received, SB Dallas Investments I, LP or its registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of Twenty
Million (20,000,000) shares of common stock, $0.001 par value per share (the
“Common Stock”), of the Company at an exercise price equal to $0.15 per share
(as adjusted from time to time as provided in Section 9, the “Exercise Price”),
at any time and on or after the date hereof (the “Initial Exercise Date”) and
through and including the Expiration Date (as defined below), and subject to the
following terms and conditions.  This Warrant (this “Warrant”) is one of
a  series of similar warrants issued pursuant to that certain Securities
Purchase Agreement, dated as of June 11, 2014, by and among the Company and the
Purchasers identified therein (the “Purchase Agreement”). All such warrants are
referred to herein, collectively, as the “Warrants.”  Capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.
 
1.             Certain Definitions.  In additional to the terms defined
elsewhere in this Warrant, the following terms have the meanings indicated in
this Section 1:
 
(a)           “Expiration Date” shall be the fifth (5th) anniversary of the
Initial Exercise Date of this Warrant.
 
(b)            “Warrant Share” is a share of the Company’s capital stock for
which the Holder is entitled to subscribe for and purchase by exercising this
Warrant.
 
2.             Registration of Warrant.  The Company shall register this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to
time.  The Company may deem and treat the registered Holder of record of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.
 
3.             Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto duly completed and
signed, to the Company at its address specified herein.  Upon any such
registration of transfer, a new warrant to purchase Common Stock, in
substantially the form of this Warrant (any such new warrant, a “New Warrant”),
evidencing the portion of this Warrant so transferred shall be issued to the
transferee and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder.  The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.
 

 

 

 

 
4.             Exercise and Duration of Warrant.
 
(a)           This Warrant shall be exercisable by the registered Holder at any
time and from time to time on or after the Initial Exercise Date and including
the Expiration Date.  At 5:30 P.M., New York City time on the Expiration Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value.
 
(b)           A Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached hereto (the “Exercise Notice”),
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares as to which this Warrant is being exercised,
and the date such items are delivered to the Company (as determined in
accordance with the notice provisions hereof) is an “Exercise Date.”  The Holder
shall not be required to deliver the original Warrant in order to effect an
exercise hereunder.  Execution and delivery of the Exercise Notice shall have
the same effect as cancellation of the original Warrant and issuance of a New
Warrant evidencing the right to purchase the remaining number of Warrant Shares.
 
5.             Delivery of Warrant Shares.
 
(a)           Upon exercise of this Warrant, the Company shall promptly (but in
no event later than two Trading Days after the Exercise Date) issue or cause to
be issued and cause to be delivered to or upon the written order of the Holder
and in such name or names as the Holder may designate, a certificate for the
Warrant Shares issuable upon such exercise or, if the Company is then a
participant in the Deposit or Withdrawal at Custodian system at The Depository
Trust Company and either (A) there is an effective registration statement
permitting the resale of the Warrant Shares by the Holder (and the Holder
provides the Company or the Company’s counsel with any reasonable requested
certifications with respect to future sales of such Warrant Shares) or (B) the
shares are eligible for resale by the Holder without the requirement for the
Company to be in compliance with the current public information requirements
pursuant to Rule 144, and otherwise without volume or manner-of-sale restriction
or limitation pursuant to Rule 144, by crediting the account of the Holder’s
prime broker.  The Holder, or any Person so designated by the Holder to receive
Warrant Shares, shall be deemed to have become the holder of record of such
Warrant Shares as of the Exercise Date.
 
(b)           This Warrant is exercisable, either in its entirety or, from time
to time, for a portion of the number of Warrant Shares.  Upon request by the
Holder following one or more partial exercises, the Company shall issue or cause
to be issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
6.             Charges, Taxes and Expenses.  Issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder.  The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.
 

 

 

 

 
7.             Replacement of Warrant.  If this Warrant is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation hereof, or in lieu of and
substitution for this Warrant, a New Warrant, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable bond or indemnity, if requested.  Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe.
 
8.             Reservation of Warrant Shares.  The Company covenants that it
will at all times reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of this Warrant as
herein provided, the number of Warrant Shares which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(after giving effect to the adjustments of Section 9, if any). The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.
 
9.             Certain Adjustments.  The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.
 
(a)           Merger or Consolidation.
 
(i)           In case of any merger or consolidation of the Company with another
corporation (other than a merger or consolidation with another corporation in
which the Company is the surviving corporation and which does not result in any
reclassification or change -- other than a change in par value, or from par
value to no par value, or from no par value to par value, or as a result of a
subdivision or combination -- of outstanding Common Stock issuable upon such
exercise, and which is not subject to Section 9(a)(ii) below), this Warrant
shall, without payment of additional consideration therefor, be deemed modified
so as to provide that the Holder of this Warrant, upon the exercise thereof,
shall procure, in lieu of each share of Common Stock theretofore issuable upon
such exercise, the kind and amount of shares of stock, other securities, money
and property receivable upon such reclassification, change, consolidation or
merger by the holder of each share of Common Stock, had exercise of this Warrant
occurred immediately prior to such reclassification, change, consolidation or
merger. This Warrant (as adjusted) shall be deemed to provide for further
adjustments that shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 9(a). The provisions of this clause (i)
shall similarly apply to successive reclassifications, changes, consolidations
and mergers.
 

 

 

 

 
(ii)           In the event of (i) the closing of the sale, transfer or other
disposition of all or substantially all of the Company’s assets in one or a
series of related transactions (ii) the consummation of the merger or
consolidation of the Company with or into another entity (except a merger or
consolidation in which the holders of capital stock of the Company immediately
prior to such merger or consolidation continue to hold at least 50% of the
voting power of the capital stock of the Company or the surviving or acquiring
entity) or (iii) the closing of the transfer (whether by merger, consolidation
or otherwise) in one or a series of related transactions, to a person or group
of affiliated persons (other than an underwriter of the Company’s securities),
of the Company’s securities if, after such transaction, such person or group of
affiliated persons would hold 50% or more of the outstanding voting stock of the
Company (any or all of such events referenced above being referred to hereafter
as a “Fundamental Transaction”), unless provision is made in connection with
such Fundamental Transaction for the assumption of this Warrant, or for the
substitution of new like kind warrants, by the successor entity as a result of
such Fundamental Transaction, with appropriate adjustment as to the number and
kind of shares issuable upon exercise of the Warrant, and, if appropriate, the
per share exercise price, so as to enable the Holder after such Fundamental
Transaction to purchase the kind and amount of shares of stock and other
securities and property (including cash) receivable upon such consolidation,
merger, sale or conveyance by a holder of the number of shares of Common Stock
that would have been received upon exercise or exchange of this Warrant
immediately prior to such Fundamental Transaction, Holder shall be given at
least fifteen (15) days prior written notice of such Fundamental Transaction and
shall be permitted to exercise this Warrant during this fifteen (15) day period.
Upon expiration of such fifteen (15) day period, this Warrant and all of
Holder’s rights hereunder shall terminate.
 
(b)           Stock Dividends and Splits.  If the Company, at any time while
this Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, or (iii) combines outstanding shares of Common Stock
into a smaller number of shares, then in each such case the Exercise Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event.
 
(c)           Number of Warrant Shares.  Simultaneously with any adjustment to
the Exercise Price pursuant to paragraph (a) of this Section, the number of
Warrant Shares that may be purchased upon exercise of this Warrant shall be
adjusted proportionately, so that after such adjustment the aggregate Exercise
Price payable hereunder for the increased or decreased number of Warrant Shares,
as the case may be, shall be the same as the aggregate Exercise Price in effect
immediately prior to such adjustment.
 
(d)           Calculations.  All calculations under this Section 9 shall be made
to the nearest cent or the nearest 1/100th of a share, as applicable.
 
(e)           Notice of Corporate Events.  In the event (i) the Company shall
take a record of the holders of the securities at the time receivable upon the
exercise of this Warrant for the purpose of entitling them to receive any
dividend or other distribution, or any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, (ii) of any capital reorganization of the Company, (iii) of any
reclassification of the capital stock of the Company, (iv) of any Merger or (v)
of any voluntary dissolution, liquidation or winding-up of the Company, then,
and in each such case, the Company will mail or cause to be mailed to the Holder
a notice specifying, as the case may be, (A) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (B) the date on
which such reorganization, reclassification, Merger, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of the securities at the time receivable upon the exercise of this
Warrant shall be entitled to exchange such securities for the securities or
other property deliverable upon such reorganization, reclassification, Merger,
dissolution, liquidation or winding-up.  Such notice shall be mailed at least
ten (10) days prior to the date therein specified.
 
10.             Payment of Exercise Price.  The Holder shall pay the Exercise
Price in immediately available funds or via a cashless exercise pursuant to
Section 11 hereof.
 

 

 

 

 
11.             Cashless Exercise. Notwithstanding any provisions herein to the
contrary, if at any time there is no effective registration statement
registering, or the prospectus contained therein is not available for the resale
of the Warrant Shares by the Holder, then, the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (A x B) - (A x C)
                                       B
For purposes of the foregoing formula:
 
A= the total number of shares with respect to which this Warrant is then being
exercised.
 
B= as applicable: the last closing trade price on the Trading Market as reported
by Bloomberg, L.P. or the Trading Market.
 
C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
12.             Exercise Limitations. The Company shall not effect any exercise
of this Warrant, and the  Holder shall not have the right to exercise any
portion of this Warrant, pursuant to Section 4(b) or otherwise, to the extent
that after giving effect to such issuance after exercise as set forth on the
applicable Exercise Notice, the Holder (together with the Holder’s Affiliates,
and any other person or entity acting as a group together with the Holder or any
of the Holder’s Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which such determination is being made,
but shall exclude the number of shares of Common Stock which would be issuable
upon (a) exercise of the remaining, nonexercised portion of this Warrant
beneficially owned by the Holder or any of its Affiliates and (b) exercise or
conversion of the unexercised or nonconverted portion of any other securities of
the Company (including, without limitation, any other Warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates. Except as set
forth in the preceding sentence, for purposes of this Section 12, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder, it being acknowledged
by the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 12 applies, the determination of whether this Warrant is exercisable (in
relation to other securities owned by the Holder together with any Affiliates)
and of which a portion of this Warrant is exercisable shall be in the sole
discretion of the Holder, and the submission of an Exercise Notice shall be
deemed to be the Holder’s determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 12, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s transfer agent setting forth the number of shares of Common
Stock outstanding. Upon the written or oral request of the Holder, the Company
shall within two Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Beneficial Ownership
Limitation provisions of this Section 12 may be waived by the Holder, at the
election of the Holder, upon not less than 61 days’ prior notice to the Company
to change the Beneficial Ownership Limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this Section 12 shall continue to apply. Upon such a change by the Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by the
Holder. The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 12 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
 

 

 

 

 
13.             Fractional Shares.  The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section 13, be issuable upon exercise of this Warrant, the number of
Warrant Shares to be issued will be rounded up to the nearest whole share.
 
14.             Notices.  Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.
 
15.             Warrant Agent.  The Company shall serve as warrant agent under
this Warrant.  Upon 30 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholder services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
16.             Miscellaneous.
 
(a)           The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.
 
(b)           Subject to the restrictions on transfer set forth on the first
page hereof, this Warrant may be assigned by the Holder. This Warrant shall be
binding on and inure to the benefit of the parties hereto and their respective
successors and assigns. Subject to the preceding sentence, nothing in this
Warrant shall be construed to give to any Person other than the Company and the
Holder any legal or equitable right, remedy or cause of action under this
Warrant. This Warrant may be amended only in writing signed by the Company and
the Holder and their successors and assigns.
 

 

 

 

 
(c)           All questions concerning the construction, validity, enforcement
and interpretation of this Warrant shall be determined in accordance with the
provisions of the Purchase Agreement.
 
(d)           The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(e)           In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS
 

 

 

 


IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

         
CANNLABS, INC.
         
 
By:
/s/ Steve Kilts     Name: Steve Kilts    
Title: President and Chief Operating Officer
 

 

 

 

 
FORM OF EXERCISE NOTICE
 
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
 
To CannLabs, Inc.:
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
CannLabs, Inc., a Nevada corporation (the “Company”).  Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

 
2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

 
3.
The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.

 
4.
Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
5.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.

 

         
Dated: ___________, _____
  Name of Holder:                 (Print)                    By:
                         
      Name:
 
      Title:
                                    
                (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

 
ACKNOWLEDGED AND AGREED
TO this ___ day of ___________, 20__
 
CANNLABS, INC.
 
     
By:
       
Name:
       
Title:
       

 

 

 

 

 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of CannLabs, Inc. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of CannLabs, Inc. with full power of substitution in the
premises.

       
Dated: ___________, _____
                 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
           
Address of Transferee
                                 
In the presence of:
             

 

 

 

 